Case 1:18-cr-00457-AMD-CLP Document 270 Filed 04/01/21 Page 1 of 2 PageID #: 4042

                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
  AAS:JN/DKK/SME                                       271 Cadman Plaza East
  F. #2017R05903                                       Brooklyn, New York 11201


                                                       April 1, 2021
  By ECF

  The Honorable Cheryl L. Pollak
  Chief United States Magistrate Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

                 Re:    United States v. Huawei Technologies Co., Ltd., et al.
                        Criminal Docket No. 18-00457 (S-3) (AMD)

  Dear Chief Judge Pollak:

                  The government respectfully submits this letter in response to the Court’s order
  dated December 2, 2020 (the “December 2 Order”) directing the government to provide an
  update on its efforts to identify and produce certain discovery pursuant to Federal Rule of
  Criminal Procedure 16(a)(1)(C) (“Corporate Discovery”). Specifically, the Court ordered the
  government to produce relevant Corporate Discovery records containing statements of the
  defendants to law enforcement or the grand jury by May 11, 2021 and to provide an update to the
  Court on the status of that review process by April 1, 2021. (Dec. 2 Order at 8). As set forth
  below, the government has been working diligently to identify any such statements and
  anticipates that it will meet the May 11 deadline set by the Court to produce any such materials.

                  As an initial matter, and as noted in the government’s response to the defendants’
  motion, the government has already produced a significant volume of discovery, including
  Corporate Discovery. 1 In order to identify such Corporate Discovery, the government reviewed
  reports of interviews of current or former employees or agents of the defendants, as well as other
  documents upon which the government relied in bringing the instant charges.

                 Consistent with the December 2 Order, and with the government’s ongoing
  production of discovery in this case, the government has engaged in an additional thorough
  review process to identify any further Corporate Discovery statements to law enforcement or the
  grand jury. The review process is ongoing, and the government believes it will be able to



         1
          The defendants’ motion pertained only to unclassified materials and did not seek
  Corporate Discovery covered by the protective orders previously entered in this matter. The
  government does not further address those categories of materials in this letter.


                                                  1
Case 1:18-cr-00457-AMD-CLP Document 270 Filed 04/01/21 Page 2 of 2 PageID #: 4043




  produce any materials covered by the December 2 Order and not previously produced to the
  defendants by the May 11, 2021 deadline. 2

                  Finally, the government notes that its investigation is ongoing. To the extent the
  government obtains additional statements of current or former employees of the defendants as
  part of its ongoing investigation that constitute Corporate Discovery, the government will
  produce such statements.



                                                       Respectfully Submitted,

                                                       MARK J. LESKO
                                                       Acting United States Attorney
                                                       Eastern District of New York

                                                By:          /s/ Sarah M. Evans
                                                       Alexander A. Solomon
                                                       Julia Nestor
                                                       David K. Kessler
                                                       Sarah M. Evans
                                                       Assistant U.S. Attorneys

   DEBORAH L. CONNOR                                   JAY I. BRATT
   Chief                                               Chief
   Money Laundering and Asset Recovery Section         Counterintelligence and Export Control
   Criminal Division                                   Section
   U.S. Department of Justice                          National Security Division
                                                       U.S. Department of Justice
   Laura M. Billings
   Christian J. Nauvel                                 Thea D. R. Kendler
   Trial Attorneys                                     David Lim
                                                       Trial Attorneys




         2
           Should the government determine that it needs any additional time to review and/or
  produce materials covered by the December 2 Order, it will inform the Court and request
  additional time.

                                                   2
